928 F.2d 406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny Dean YOST, Plaintiff-Appellant,Richard Hardin, Appellant,v.Steve SMITH, Warden, Dewey Sowders, Warden, KentuckyCorrections Cabinet, Don Siegelman, Attorney General, Stateof Alabama, Guy Hunt, Governor, State of Alabama, DistrictAttorney, Houston County, Alabama, Fred Cowan, AttorneyGeneral, State of Kentucky, Governor, State of Kentucky,Defendants-Appellees.
Nos. 90-6189, 90-6279.
United States Court of Appeals, Sixth Circuit.
March 18, 1991.

W.D.Ky., No. 89-01009;  Joh??stone, J.
W.D.Ky.
AFFIRMED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
These consolidated cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief of the appellant and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Danny Dean Yost, a Kentucky inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 against various officials and entities of Kentucky and Alabama.  Yost sought injunctive and declarative relief in connection with alleged first and eighth amendment violations, an alleged improper detainer, and other claims.  The Kentucky defendants' motion for summary judgment was referred to a magistrate who recommended that the motion be granted.  The district court adopted this recommendation in the absence of any objections by Yost.  The court subsequently dismissed the remainder of the complaint against the Alabama defendants for failure to state a claim for relief.  These appeals followed and have been consolidated for disposition.  Yost has filed a brief in his own behalf.


3
Yost's failure to file timely objections to the magistrate's recommendation, after being advised of the consequences, means that he has waived appellate review of the summary judgment for the Kentucky defendants.    Thomas v. Arn, 474 U.S. 140, 145-55 (1985).  The judgment in favor of the Alabama defendants is affirmed for the reasons set forth in the district court's memorandum opinion entered on July 30, 1990.


4
Accordingly, the district court's judgments are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.